******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. RASHID A. JOHNSON
               (AC 39290)
            DiPentima, C. J., and Keller and Bear, Js.
    Argued November 17, 2016—officially released March 7, 2017

(Appeal from Superior Court, judicial district of New
                 Haven, Blue, J.)
 Daniel J. Foster, assigned counsel, for the appel-
lant (defendant).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, Michael A. Pepper, senior assistant state’s
attorney, and Lisa M. D’Angelo, assistant state’s attor-
ney, for the appellee (state).
                         Opinion

   DiPENTIMA, C. J. The defendant, Rashid A. Johnson,
appeals from the judgment of conviction, rendered fol-
lowing a jury trial, of murder in violation of General
Statutes § 53a-54a (a), felony murder in violation of
General Statutes § 53a-54c, robbery in the first degree
in violation of General Statutes § 53a-134 (a) (2) and
carrying a pistol without a permit in violation of General
Statutes § 29-35.1 The defendant claims on appeal that
the trial court erred in (1) admitting hearsay testimony
into evidence and (2) excluding evidence that the police
failed to properly investigate another party whom they
considered a suspect. We disagree. Accordingly, we
affirm the judgment of conviction.
   The evidence at trial revealed the following facts. On
October 21, 2012, at 7:50 p.m., patrol officers of the
New Haven Police Department responded to a 911 call
reporting that a person had been shot at Brendan
Towers, an apartment complex located at 461 Whalley
Avenue. Upon arrival, police officers located the victim,
Christian Garcia, who resided at an apartment on the
second floor of Brendan Towers and was a known mari-
juana dealer. Garcia was pronounced dead at the scene;
the cause of death was a gunshot wound. The area was
secured and detectives processed the crime scene in
which, among items of physical evidence, they located
and seized four spent .40 caliber cartridge casings, all
of which had been fired from the same handgun. They
also located and seized three fired bullets, one of which
was embedded in a door frame and the other two bore
traces of what appeared to be wallboard and/or paint;
they observed walls that bore indications of bullet
damage.
  On the same date, at approximately 8:02 p.m., police
received a report that the defendant walked into Yale-
New Haven Hospital, Saint Raphael Campus, with a
gunshot wound to his left knee.2 At the hospital, the
defendant told responding Officer Jason Jackson of
the New Haven Police Department that while he was
walking on Whalley Avenue he heard three to four gun-
shots and felt a pain in his leg and ‘‘took off’’ to the
hospital. Acting on this information, Jackson went to
canvass the area for a blood trail or spent shell casings,
but found neither. He found no evidence indicating that
a shooting had occurred at that location.
  Detective Nicole Natale of the New Haven Police
Department, who had been investigating the death of
Garcia, went to the hospital to determine if the shoot-
ings of Garcia and the defendant were related. The
defendant told Natale that he had been shot in front of
the Southern Hospitality Soul Food restaurant on the
corner of Whalley and Ellsworth Avenues, and that he
had decided to travel on foot to the hospital because
he had no cell phone to call for assistance. Detectives,
however, examined the hospital surveillance camera
footage, which showed the defendant arriving at the
emergency room in an automobile. A subsequent inves-
tigation led police to the automobile owner, Tywan
Samuels, who acknowledged that he had picked up the
defendant on Norton Street and had driven him to the
hospital on the evening of October 21, 2012.
   On October 22, 2012, detectives interviewed Fer-
nando Perez Morales (Perez), a resident of Brendan
Towers, who was with Garcia moments before his
death. During that interview, Perez provided the follow-
ing information. On the morning of October 21, 2012,
Perez bumped into Garcia in Brendan Towers at which
time Garcia told him that he would call him later to
come upstairs to his apartment to smoke marijuana
together. When Garcia later called Perez, Perez left his
first floor apartment and met Garcia in the hallway of
the second floor. When Perez arrived, Garcia told him
that he was meeting someone who was coming to pur-
chase marijuana from him. Garcia explained that he
wanted to have someone with him because he was
concerned. When the customer arrived, Garcia was talk-
ing to someone who had called his cell phone. Perez
described the customer as a young black man who was
in his late teens to mid-twenties, stood several inches
taller than Perez’ height of five feet ten inches and
was wearing a black hooded sweatshirt with a Monster
Energy drink logo, black sweatpants and a ‘‘do rag’’ on
his head. After Garcia hung up the phone, the man said
he wanted eight bags of marijuana and asked Garcia
to show him the product. Garcia handed the man seven
bags of marijuana, the man handed them all back to
Garcia and then pretended that he was going to take
out money but instead pulled out a handgun. Garcia
shoved the man into a corner. Perez fled down the
stairwell to the first floor when he heard four or five
gunshots.
  During the interview, police showed Perez a photo-
graphic array to see if he could identify the man with
the gun. Perez said he was not certain which photograph
showed the man with the gun, but that photograph
number three, which was a photograph of the defen-
dant, looked most like him. During his trial testimony,
Perez was also unable to say whether the defendant
was the man he had seen with the gun and testified
that he did not see the man fire the gun.
  On October 23, 2012, after being released from the
hospital, the defendant voluntarily went to the police
station with detectives who conducted a video recorded
interview. During the interview, the defendant was
shown a photograph of Garcia in response to which he
denied knowing Garcia and having any dealings with
persons in the Brendan Towers. Next, the defendant
denied having a cell phone, but provided the police with
a number after telling them that he had lost the phone
on the morning of October 21, 2012. Shortly after the
defendant left the police station at noon, his cell phone,
which had been inactive during his hospitalization, was
activated and used to place a call to a phone that was
registered to the mother of a female acquaintance of the
defendant. In addition, the police obtained cell phone
records from the defendant’s cell phone that revealed
several outgoing and incoming calls throughout the
entire day of October 21, 2012. The cell phone records
also confirmed that there was a cell phone call between
the defendant and Garcia moments prior to the murder.
Moreover, detectives interviewed Garcia’s father who,
after being shown seven photographs, identified the
photograph of the defendant as a person who had stayed
at Garcia’s apartment in Brendan Towers in the past.
   After further investigation, on May 6, 2013, the police
arrested the defendant pursuant to a warrant charging
him with Garcia’s murder. In February, 2014, an intelli-
gence officer employed by the Department of Correc-
tion reviewed a letter that had been handwritten by the
defendant while he was incarcerated at the Northern
Correctional Institution. The letter was dated February
6, 2014, and addressed to Christopher Graham by his
street name ‘‘Ugg’’ and was contained in an envelope
addressed to Graham’s girlfriend in New Haven. The
letter provided in pertinent part: ‘‘They don’t got shit.
It’s just this one dumb ass Poppy3 that live in them
buildings where the freaking shit went down. His name
Fernando Perez. His brother stay up there, he live wit[h]
him. Ro might know what door he live at, but be smart
bro, because wit[h]out him, they hit,4 because wit[h]
him they all set . . . .’’ The defendant put his correct
name and inmate number on the letter. The parties
stipulated that this letter had been written by the
defendant.
   Following a trial, the jury returned a verdict finding
the defendant guilty of murder, felony murder, robbery
in the first degree and carrying a pistol without a per-
mit.5 The court sentenced the defendant to forty years
of incarceration, followed by ten years of special parole.
This appeal followed. Additional facts will be set forth
as necessary.
                            I
   The defendant first claims that the trial court commit-
ted harmful error in admitting hearsay testimony into
evidence. Specifically, the defendant challenges the
admission of certain portions of Jackson’s testimony
in which he stated that no one in the Southern Hospital-
ity Soul Food restaurant reported hearing or seeing
gunshots. The defendant claims this statement sug-
gested to the jury that one or more restaurant patrons
communicated to Jackson, whether verbally or nonver-
bally, that they had not heard or seen gunshots fired,
which was offered to prove that these patrons had not,
in fact, heard or seen gunshots fired.
   The following additional facts are relevant to our
analysis. As previously noted, Jackson was the police
officer who responded to the hospital to investigate the
report of a gunshot victim, namely, the defendant. After
speaking with the defendant, who reported being shot
on Whalley Avenue near the Southern Hospitality Soul
Food restaurant, Jackson left the hospital to canvass
Whalley Avenue between Ellsworth Avenue and Norton
Street in an attempt to locate the crime scene, whether
it be ‘‘any shell casings from a weapon . . . a blood
scene . . . and [to] . . . try to interview any people
that may have witnessed something.’’
   During direct examination of Jackson, the prosecutor
asked whether he had received any information while
canvassing in and around the Southern Hospitality Soul
Food restaurant. In response, Jackson began to testify:
‘‘The only information I got was somebody put’’ before
he was interrupted by defense counsel’s objection. In
considering defense counsel’s objection, the trial court
stated: ‘‘Well, I think the answer—the question put can
be answered yes or no. Did you get any information?
Yes or no?’’ Jackson then responded in the affirmative.
The prosecutor probed further as to Jackson’s canvass
of the Southern Hospitality Soul Food restaurant, and
asked him whether anyone in the restaurant reported
to him that they had heard or seen gunshots.6 When
defense counsel objected, the prosecutor responded
that the question could be answered with a yes or no
response. The court then overruled defense counsel’s
objection and permitted Jackson to answer the prosecu-
tor’s question with a yes or no response. After the prose-
cutor repeated the question: ‘‘Did anyone say that they
had heard or seen any gunshots,’’ Jackson responded:
‘‘No one reported that sir.’’ Defense counsel then moved
to strike the answer on hearsay grounds. In denying
defense counsel’s request to strike, the court expressly
stated that there was no out-of-court statement and
therefore no hearsay issue.7
   On appeal the defendant claims that, when consid-
ered together, Jackson’s testimony that (1) he made
an inquiry as to whether any patrons at the Southern
Hospitality Soul Food restaurant had heard or seen
shots fired; (2) he did receive information in response to
that inquiry; and (3) no one responded in the affirmative,
described the content of ‘‘a statement, other than one
made by the declarant while testifying at the proceed-
ing, [which was] offered in evidence to establish the
truth of the matter asserted’’ and was thus inadmissible
pursuant to our rules governing hearsay. See Conn.
Code Evid. § 8-1 (3).
   We begin by setting forth our well established stan-
dard of review for the defendant’s evidentiary claim.
‘‘To the extent [that] a trial court’s admission of evi-
dence is based on an interpretation of the Code of
Evidence, our standard of review is plenary. For exam-
ple, whether a challenged statement properly may be
classified as hearsay and whether a hearsay exception
properly is identified are legal questions demanding
plenary review. . . . We review the trial court’s deci-
sion to admit evidence, if premised on a correct view of
the law, however, for an abuse of discretion.’’ (Citation
omitted; internal quotation marks omitted.) State v. Fos-
ter, 293 Conn. 327, 333–34, 977 A.2d 199 (2009). ‘‘Accord-
ingly, in order for the defendant to succeed on appeal,
we must not only find that the court abused its discre-
tion in admitting the disputed evidence but, also, that
the defendant suffered harm as a result of the court’s
ruling.’’ State v. Kerr, 120 Conn. App. 203, 215, 991 A.2d
605, cert. denied, 296 Conn. 907, 992 A.2d 1136 (2010).
  Before analyzing the defendant’s claim, we first sum-
marize the relevant law regarding hearsay. ‘‘Hearsay
means a statement, other than one made by the declar-
ant while testifying at the proceeding, offered in evi-
dence to establish the truth of the matter asserted. . . .
Hearsay is generally inadmissible unless an exception
in the Code of Evidence, the General Statutes or the
rules of practice applies.’’ (Citations omitted; internal
quotation marks omitted.) State v. Foster, supra, 293
Conn. 334.
   For the purpose of resolving this claim we will
assume, without deciding, that the trial court improp-
erly admitted hearsay statements through the testimony
of Jackson where he stated that no one in the Southern
Hospitality Soul Food restaurant reported hearing or
seeing gunshots. We thus turn to the question of
whether the improper admission of Jackson’s chal-
lenged testimony amounted to harmful error. ‘‘When
an improper evidentiary ruling is not constitutional in
nature, the defendant bears the burden of demonstra-
ting that the error was harmful. . . . We have con-
cluded that a nonconstitutional error is harmless when
an appellate court has a fair assurance that the error
did not substantially affect the verdict. . . . We pre-
viously have considered a number of factors in
determining whether a defendant has been harmed by
the admission or exclusion of particular evidence.
Whether such error is harmless in a particular case
depends [on] a number of factors, such as the impor-
tance of the witness’ testimony in the prosecution’s
case, whether the testimony was cumulative, the pres-
ence or absence of evidence corroborating or contra-
dicting the testimony of the witness on material points,
the extent of cross-examination otherwise permitted,
and, of course, the overall strength of the prosecution’s
case. . . . Considering these various factors, we have
declared that the proper standard for determining
whether an erroneous evidentiary ruling is harmless
should be whether the jury’s verdict was substantially
swayed by the error.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Bonner, 290 Conn. 468,
500–501, 964 A.2d 73 (2009).
   We conclude that the defendant has failed to show
that the claimed impropriety by the court in admitting
hearsay statements was in fact harmful. For the reasons
that follow, our conclusion is premised on ‘‘the weight
of the state’s evidence absent the contested testimony,
as well as the fact that the challenged testimony largely
was cumulative of testimony from others . . . .’’ State
v. Kerr, supra, 120 Conn. App. 215.
  Turning first to whether the challenged testimony
was largely cumulative, we compare the testimony of
Natale, who also canvassed the area of Whalley Avenue
near Brendan Towers in an attempt to locate the crime
scene where the defendant alleged he was shot.8 During
direct examination by the state, Natale explained that
on the night of the shooting she went to the hospital
to gather information from the defendant concerning
where he was shot and whether he knew who shot
him.9 Natale testified that the defendant told her that
he was walking to his destination in the area of Whalley
Avenue and Ellsworth Avenue when he heard gunshots
and was shot in front of D’Amato’s Fish Market. Natale
further testified that after conversing with the defen-
dant, she and two other detectives went to D’Amato’s
Fish Market on Whalley Avenue to look for any ballistic
evidence, evidence of a shooting, broken windows,
blood on the sidewalk and anything else that might
have helped with the investigation. In response to the
state’s question concerning whether the detectives
found anything during their canvass of Whalley Avenue,
Natale responded that they did not find anything.
   On direct examination by the prosecutor, Jackson
testified, without any objection, in a very similar fash-
ion. Specifically, Jackson testified that he did not find
any evidence of cartridge casings, expended bullets, a
weapon or blood in the location the defendant alleged
he was shot.10 In response to the prosecutor’s question
as to whether any other detectives found any evidence
while canvassing the location where the defendant
alleged that he was shot, Jackson replied in the negative.
Jackson further testified that he went into the Southern
Hospitality Soul Food restaurant to see if any patrons
and staff had heard or seen any gunshots.
  From our review, it is apparent that the testimony
from Natale and the unobjected to testimony from Jack-
son is largely corroborative, e.g., despite two canvasses
of the area by two different groups of police officers,
the defendant’s account of being shot on Whalley Ave-
nue was not substantiated. Moreover, even without
Jackson’s challenged testimony, the jury might reason-
ably and logically have found from the testimony from
Natale and the unobjected to testimony from Jackson11
that no one reported the occurrence of a shooting at
the location where and at the time that the defendant
asserted he was shot.
   In assessing the defendant’s claim of harm, we look,
as well, to the strength of the state’s case absent the
disputed statements. Our review of the record con-
vinces us that the state presented a substantial amount
of evidence tying the defendant to the crimes charged.
As noted previously, the state submitted evidence from
which the jury reasonably could have found that: (1)
the defendant suffered a gunshot injury on the same
night, at approximately the same time and that he
arrived wounded at a hospital near to where Garcia
was murdered;12 (2) the defendant lied to the police
about having a cell phone; (3) there was a record of
the cell phone transactions between the defendant and
Garcia on the day of the murder showing that their cell
phones were in contact with one another; (4) the police
were unable to discover any physical corroboration
of the defendant’s account of being shot on Whalley
Avenue; (5) the defendant’s intercepted prison corre-
spondence contained admissions by the defendant; (6)
the clothing worn by the person who killed Garcia and
the clothing the defendant was wearing when he arrived
at the hospital were similar; (7) the defendant knew
Garcia; and (8) Rochelle Carmichael’s testimony estab-
lished that the defendant had spent time at her apart-
ment in Brendan Towers.13
   The defendant argues, nevertheless, that due to the
weakness of the state’s case, Jackson’s testimony that
no patrons at the restaurant reported hearing or seeing
gunshots improperly influenced the jury. Specifically,
the defendant claims that the improperly admitted hear-
say statements in Jackson’s testimony were the state’s
strongest evidence supporting its position that the
defendant had lied about where he was shot, as there
was no evidence that a witness positively identified the
defendant as having been at the scene of the crime, in
possession of a gun or shooting Garcia. We disagree.
  Although the record reflects that Perez could not
identify the defendant when he was shown a photo-
graphic array by police, that he was unable to identify
the defendant in court and that the DNA evidence did
not specifically link the defendant to the victim or the
crime scene at Brendan Towers,14 the challenged state-
ments in Jackson’s testimony were harmless even if
improper. As noted previously, the state adduced sub-
stantial evidence from which the jury reasonably could
have concluded that the defendant was guilty beyond
a reasonable doubt of the charged crimes. Given the
substantial evidence of the defendant’s guilt, apart from
the challenged portions of Jackson’s testimony, we are
not satisfied that the admission of this testimony caused
harm to the defendant.15
   In light of the foregoing, the challenged testimony
from Jackson was ‘‘not likely to have distorted the jury’s
perception of the remaining evidence . . . or to have
affected the outcome of the trial.’’ (Citation omitted.)
State v. Carpenter, 275 Conn. 785, 840, 882 A.2d 604
(2005), cert. denied, 547 U.S. 1025, 126 S. Ct. 1578, 164
L. Ed. 2d 309 (2006). Thus, the admission of Jackson’s
challenged testimony was harmless. The defendant has
failed to satisfy his burden of showing that any impropri-
ety was harmful because it cannot be said, with fair
assurance, that the error substantially affected the ver-
dict.16 See State v. Kerr, supra, 120 Conn. App. 214.
                             II
   The defendant next claims that the trial court erred
in excluding evidence that the police failed to properly
investigate another party whom they considered a sus-
pect in this case. Specifically, the defendant argues that
he sought to introduce evidence that (a) the police
continued to investigate Carmichael as a suspect after
the defendant’s arrest and (b) the police failed to test
Carmichael’s hands and clothing for gunshot residue.
This evidence, the defendant asserts, would reveal defi-
ciencies in the police investigation, giving rise to reason-
able doubt as to his guilt. The defendant further
contends that the trial court’s error in excluding this
evidence violated his right to present a defense pursuant
to the sixth and fourteenth amendments of the United
States Constitution. We disagree.
  The following facts and procedural history are rele-
vant to our resolution of this claim. At trial, the state
called as a witness Carmichael, who lived in an apart-
ment at Brendan Towers at the time Garcia was mur-
dered. Carmichael testified that she was friendly with
Garcia and would call him on both of his cell phones.
Carmichael further testified that she also knew the
defendant, whom she met through Graham. Graham
had a key to Carmichael’s apartment, and the defendant
and Graham spent time in her apartment as well as
the area surrounding Brendan Towers. Carmichael also
testified that the defendant and Graham knew Garcia.
On cross-examination by defense counsel, Carmichael
acknowledged that she initially lied to the police about
knowing Graham and his having access to her apart-
ment. Carmichael testified that at the time of Garcia’s
murder, she was out with a friend, Crystal Mimms, who
was later questioned by police. Carmichael testified that
when she returned to Brendan Towers that evening she
encountered police officers. She further acknowledged
that she may have called Garcia at 10:45 a.m. on the
day of his murder, but she did not recall telling this to
the police.
  The lead detective in this case, Bertram Ettienne of
the New Haven Police Department, testified for the
state regarding his interview with and investigation of
Carmichael. Ettienne provided the following testimony.
On the night of Garcia’s murder, Ettienne met Carmi-
chael at Brendan Towers. Carmichael voluntarily con-
sented to a cursory search of her apartment, which did
not produce anything of evidentiary value, and Carmi-
chael was not tested for gunshot residue. After the
search of her apartment, Carmichael came to the police
station where she was interviewed. While being inter-
viewed by Ettienne, Carmichael lied about (1) not
knowing the defendant’s name when she was shown a
photograph of the defendant; (2) being at Brendan
Towers at one point during the day of Garcia’s murder;
(3) having had phone contact with Garcia on the day he
was murdered; (4) knowing Graham; and (5) Graham’s
having a key to her apartment at Brendan Towers.
  Ettienne confirmed that the police had obtained cell
phone records for Carmichael, Garcia and the defen-
dant. The cell phone records established that Carmi-
chael’s phone was used to call Garcia’s phone at 8:17
p.m. on the night he was murdered. The cell phone
records also showed that during the period which Car-
michael claimed to have been with Mimms, Carmi-
chael’s cell phone received six telephone calls from
Mimms. Ettienne also testified that after the defendant
was arrested in May, 2013, the police continued its
investigation.
   During cross-examination of Ettienne, defense coun-
sel asked: ‘‘Then ultimately, you couldn’t rule out
Rochelle Carmichael as a suspect in this case?’’ In sus-
taining the state’s objection to defense counsel’s ques-
tion, the court noted that this is the ‘‘witness’s opinion
as to who may be a suspect’’ which is just an opinion
and Ettienne was a fact witness. Defense counsel pro-
ceeded to ask Ettienne: ‘‘Well, you established that [Car-
michael] lied to you,’’ to which Ettienne responded in
the affirmative. Defense counsel then asked Ettienne:
‘‘You never tested her hands or clothes for gunshot
residue, and you did continue to investigate her—’’ at
which point the prosecutor objected and the court sus-
tained the objection.
   During closing argument, defense counsel identified
Carmichael as a third party culprit. After recounting
the foregoing evidence to suggest reasonable doubt
existed as to the defendant being the perpetrator of
the charged crimes, defense counsel questioned that if
Carmichael ‘‘had nothing to do with anything, [w]hy is
she lying to the police . . . about what she did all day?
Why did she lie about knowing people. . . . Why does
she inject herself into this?’’ Moreover, defense counsel
highlighted Ettienne’s testimony that the investigation
was ongoing after the defendant’s arrest and he pointed
out that the police had obtained cell phone records
during the continued investigation. Accordingly, the
court provided instructions relating to third party culpa-
bility in its final charge to the jury.17
   On appeal, the defendant claims that the court erred
in excluding the evidence that (a) the police had contin-
ued to investigate Carmichael after the defendant was
arrested and (b) the police had failed to test Carmi-
chael’s hands and clothing for gunshot residue, as this
evidence demonstrated deficiencies in the police inves-
tigation. The state, in turn, contends that the record is
inadequate for review of the defendant’s claim that the
court erred in excluding evidence that the police had
continued to investigate Carmichael after the defendant
was arrested. The state also argues that the evidence
that the police failed to test Carmichael’s hands and
clothing for gunshot residue was already before the
jury. With respect to this contention, the state asserts,
and the defendant in his reply brief does not argue
otherwise, that it understands the defendant’s claim to
be based upon the court’s sustaining the state’s objec-
tions to the following two questions that defense coun-
sel posed to Ettienne: ‘‘Then ultimately, you couldn’t
rule out Rochelle Carmichael as a suspect in this case?’’
and ‘‘You never tested her hands or clothes for gunshot
residue, and you did continue to investigate her.’’ We
will address each evidentiary ruling in turn pursuant to
the following standard of review and legal principles
that guide our analysis of the defendant’s claim.
   ‘‘At the outset, we note that our standard of review
for the trial court’s evidentiary rulings depends on
whether the claimed error is of constitutional magni-
tude. . . . [I]f an [evidentiary] impropriety is of consti-
tutional proportions, the state bears the burden of
proving that the error was harmless beyond a reason-
able doubt.’’ (Internal quotation marks omitted.) State
v. Randolph, 284 Conn. 328, 377, 933 A.2d 1158 (2007).
‘‘We recognize, of course, that a violation of constitu-
tional magnitude may be established even though there
has not been a complete abridgement or deprivation of
the right. A constitutional violation may result, there-
fore, when a constitutional right has been impermissibly
burdened or impaired by virtue of state action that
unnecessarily chills or penalizes the free exercise of
the right.’’ (Internal quotation marks omitted.) State v.
Jenkins, 271 Conn. 165, 190, 856 A.2d 383 (2004).
   As a preliminary matter, we set forth the relevant
legal principles that govern the admissibility of evidence
regarding the inadequacy of a police investigation.
‘‘[T]his court has recognized that defendants may use
evidence regarding the inadequacy of the investigation
into the crime with which they are charged as a legiti-
mate defense strategy. . . . Conducting a thorough,
professional investigation is not an element of the gov-
ernment’s case. . . . A defendant may, however, rely
upon relevant deficiencies or lapses in the police inves-
tigation to raise the specter of reasonable doubt, and
the trial court violates his right to a fair trial by preclud-
ing the jury from considering evidence to that effect.’’
(Citation omitted; internal quotation marks omitted.)
State v. Wright, 322 Conn. 270, 282, 140 A.3d 939 (2016).
   ‘‘A defendant, however, does not have an unfettered
right to elicit evidence regarding the adequacy of the
police investigation. The reference in [State v. Collins,
299 Conn. 567, 599, 10 A.3d 1005, cert. denied, 565 U.S.
908, 132 S. Ct. 314, 181 L. Ed. 2d 193 (2011)] to relevant
deficiencies or lapses in the police investigation sug-
gests that the defendant must do more than simply seek
to establish that the police could have done more. . . .
Even when such evidence has some probative value,
the court must consider whether the probative weight
of the . . . evidence exceed[s] the risk of unfair preju-
dice to the [state] from diverting the jury’s attention to
collateral matters. . . .
   ‘‘All of these factors must be evaluated by the trial
court in determining whether the particular inadequate
investigation evidence should be admitted. That evalua-
tion necessarily is framed by the theory of the proffering
party. It is well settled that [t]he proffering party bears
the burden of establishing the relevance of the offered
testimony. Unless a proper foundation is established,
the evidence is irrelevant. . . . Relevance may be
established in one of three ways. First, the proffering
party can make an offer of proof. . . . Second, the
record can itself be adequate to establish the relevance
of the proffered testimony. . . . Third, the proffering
party can establish a proper foundation for the testi-
mony by stating a good faith belief that there is an
adequate factual basis for his or her inquiry.’’ (Citations
omitted; emphasis in original; internal quotation marks
omitted.) State v. Wright, supra, 322 Conn. 284–85.
                            a
   The defendant first argues that the trial court erred
in excluding evidence that the police continued to inves-
tigate Carmichael after the defendant was arrested for
the charged crimes, and that such error was not harm-
less beyond a reasonable doubt. Specifically, the defen-
dant asserts that the evidence that the police continued
to investigate Carmichael demonstrated deficiencies or
lapses in the police investigation that raised a reason-
able doubt as to his guilt. We conclude that the defen-
dant failed to preserve this claim of error for
appellate review.
   ‘‘[A] reviewing court may be unable to determine the
propriety or effect of the excluded facts unless the
substance of the proffered evidence is disclosed in the
record.’’ C. Tait & E. Prescott, Connecticut Evidence
(5th Ed. 2017), § 1.29.4, p. 82, citing State v. Benedict,
313 Conn. 494, 512–15, 98 A.3d 32 (2014). Accordingly,
‘‘[a]n offer of proof is the accepted procedure to pre-
serve the record for appeal if evidence is excluded.’’ C.
Tait & E. Prescott, supra, p. 82; see State v. Conrod,
198 Conn. 592, 597–98, 504 A.2d 494 (1986) (noting that
offer of proof serves, in part, to create adequate record
for appellate review). ‘‘An offer of proof, properly pre-
sented, serves three purposes. First, it should inform
the court of the legal theory under which the offered
evidence is admissible. Second, it should inform the
trial judge of the specific nature of the offered evidence
so the court can judge its admissibility. Third, it thereby
creates a record adequate for appellate review.’’ (Inter-
nal quotation marks omitted.) State v. Conrod, supra,
597. ‘‘Without an adequate record to review the ruling
of the trial court, this court must assume that the trial
court acted properly.’’ Id., 598.
   In the present case, Ettienne did not answer the fol-
lowing questions from defense counsel: ‘‘Then ulti-
mately, you couldn’t rule out Rochelle Carmichael as
a suspect in this case’’ and ‘‘You did continue to investi-
gate her.’’ No offer of proof appears in the record there-
after to reveal the content of the testimony the
defendant sought to introduce.18 See State v. Yednock,
14 Conn. App. 333, 345, 541 A.2d 887 (1988). An offer
of proof was necessary in the present case because
the record reveals neither the purpose of the excluded
evidence nor what the expected testimony would
have yielded.
   The defendant, however, claims that an offer of proof
is not necessary to preserve the record after every sus-
tained objection. To support this contention, the defen-
dant relies on our Supreme Court’s decision in State v.
Barnes, 232 Conn. 740, 748, 657 A.2d 611 (1995), and
State v. Santiago, 224 Conn. 325, 330–31 n.6, 332, 618
A.2d 32 (1992), and argues that because the questions at
issue were asked during cross-examination, they were
leading questions, which by their nature indicate the
response that counsel expected to elicit. We disagree.
   Contrary to the view of the defendant, ‘‘State v. Santi-
ago, [supra, 224 Conn. 330–31 n.6], does not support
the proposition that no offer of proof was needed to
establish the relevance of the testimony sought in the
present case. As this court previously explained in State
v. Barnes, supra, 232 Conn. 748, when we rejected the
same proposition, [i]n light of our review of the record
in Santiago, we concluded that the defendant’s line
of inquiry was clearly supported by the evidence and
relevant to the witness’ bias, despite the fact that the
defendant had made no offer of proof. . . . Thus, in
Santiago, the record independently was adequate to
establish the relevance of [the] evidence sought to be
elicited. . . . Indeed, in Barnes, the court cited case
law that previously established this proposition . . .
and rejected the propriety of allowing a defendant to
attempt to use cross-examination as a tool to investigate
purely speculative sources of witness bias, rather than
as a tool to discredit testimony on the basis of [an offer
of proof, the record itself, or] a preexisting good faith
belief that bias existed.’’ (Citation omitted; internal quo-
tation marks omitted.) State v. Benedict, 313 Conn. 494,
514, 98 A.3d 42 (2014).
  Here the precluded evidence concerns defense coun-
sel’s questions of Ettienne: ‘‘Then ultimately, you
couldn’t rule out Rochelle Carmichael as a suspect in
this case,’’ and ‘‘You continued to investigate her,’’
which merely called for yes or no responses. Upon the
state’s objection to both questions, the defendant made
no offer of proof as to what evidence he expected to
elicit from Ettienne with respect to this line of ques-
tioning. The record also does not reflect any informa-
tion as to how Ettienne would have answered those
questions, what details he would have provided in
answering those questions or what type of suspect Car-
michael was in this case. See id., 515. ‘‘It is therefore
impossible to determine whether those details were so
important to the defendant’s case that their preclusion
. . . impaired his constitutional rights.’’ (Internal quo-
tation marks omitted.) Id. Therefore, absent an offer of
proof, this court cannot rule on the defendant’s claim
of error. See State v. Yednock, supra, 14 Conn. App. 345.
                            b
   The defendant finally argues that the trial court erred
in excluding evidence that the police failed to test Car-
michael’s hands and clothing for gunshot residue, and
that such error was not harmless beyond a reasonable
doubt. We disagree that the error, if any, was harmful.
   Assuming, without deciding, that the trial court vio-
lated the defendant’s right to present a defense by
excluding evidence that the police failed to test Carmi-
chael’s hands and clothing for gunshot residue, we con-
sider whether the error was harmless beyond a
reasonable doubt. See State v. Santos, 318 Conn. 412,
425, 121 A.3d 697 (2015). As previously noted, ‘‘[i]f the
claim is of constitutional magnitude, the state has the
burden of proving the constitutional error was harmless
beyond a reasonable doubt. . . . Whether a constitu-
tional violation is harmless in a particular case depends
upon the totality of the evidence presented at trial. . . .
If the evidence may have had a tendency to influence
the judgment of the jury, it cannot be considered harm-
less. . . . Whether such error is harmless in a particu-
lar case depends upon a number of factors, such as the
importance of the witness’ testimony in the prosecu-
tion’s case, whether the testimony was cumulative, the
presence or absence of evidence corroborating or con-
tradicting the testimony of the witness on material
points, the extent of cross-examination otherwise per-
mitted, and, of course, the overall strength of the prose-
cution’s case. . . . Most importantly, we must examine
the impact of the evidence on the trier of fact and the
result of the trial. . . . In order to assess the harm-
fulness of the impropriety, we review the record to
determine whether there is a reasonable possibility that
the evidence . . . complained of might have contrib-
uted to the conviction . . . .’’ (Citation omitted; inter-
nal quotation marks omitted.) Id.
  We conclude that the state has proved that any error
that the trial court committed in excluding evidence
that the police failed to test Carmichael’s hands and
clothing for gunshot residue was harmless beyond a
reasonable doubt. At trial, the state presented a strong
case and, even without the expected negative answer
in response to defense counsel’s question to Ettienne:
‘‘You never tested [Carmichael’s] hands or clothes for
gunshot residue,’’ that evidence was before the jury.
Prior to that question, the following colloquy between
Ettienne and defense counsel occurred:
 ‘‘Q. [W]hen [Carmichael’s] apartment was searched,
was anything swabbed for gunshot residue?
      ‘‘A. No.
                                      ***
      ‘‘Q. [W]as she swabbed for gunshot residue?
      ‘‘A. She was not.’’
  The foregoing testimony establishes that the
excluded evidence, that police failed to test Carmi-
chael’s hands and clothes for gunshot residue, was
cumulative of the evidence already before the jury.19
Because the record reveals that there was evidence
before the jury that the police did not swab Carmichael
for gunshot residue, any exclusion of evidence regard-
ing the defendant’s claim that the police failed to test
Carmichael’s hands and clothing for gunshot residue is
harmless beyond a reasonable doubt. See State v. San-
tos, supra, 318 Conn. 425. Therefore, we conclude that
the court did not err in excluding this evidence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The court vacated the felony murder conviction without prejudice and
imposed sentences only upon the other convictions.
   2
     When the defendant arrived at the hospital he was wearing a black T-
shirt, black sweatpants, Nike sneakers and black socks.
   3
     Detective Bertram Ettienne of the New Haven Police Department testi-
fied that ‘‘Poppy’’ (really ‘‘Papi’’) is common parlance meaning a Hispanic
male.
   4
     Ettienne also testified that the phrase ‘‘they hit’’ means ‘‘they’re done.’’
   5
     The parties stipulated that the defendant did not possess the permit
required to carry a pistol.
   6
     The colloquy, in relevant part, is as follows:
   ‘‘[The Prosecutor]: Okay. Did you find any evidence of any kind of cartridge
casings, expended bullets, a weapon, any kind of blood, anything like that?
   ‘‘[Jackson]: No, I did not.
   ‘‘[The Prosecutor]: You said also that some other police officers came to
the scene; is that correct?
   ‘‘[Jackson]: Yes, another unit did.
   ‘‘[The Prosecutor]: All right; and what did they do?
   ‘‘[Jackson]: They actually canvassed from Ellsworth back down to the Bou-
levard.
                                         ***
   ‘‘[The Prosecutor]: All right. Did anybody find anything?
   ‘‘[Jackson]: No, sir.
   ‘‘[The Prosecutor]: Now, you mentioned the soul food restaurant. Was
that open when you—when you got there?
   ‘‘[Jackson]: Yes, it was.
   ‘‘[The Prosecutor]: All right; and did you happen to go in there?
   ‘‘[Jackson]: Yes, I did.
   ‘‘[The Prosecutor]: All right; and what—why did you go in there?
   ‘‘[Jackson]: I went in there, they had—there was patrons and staff still in
there. I entered the restaurant to see if they saw anything or heard anything.
   ‘‘[The Prosecutor]: All right. Did you gain any information from any-
body there?
   ‘‘[Jackson]: The only information I got was somebody put—
   ‘‘[Defense Counsel]: Objection as to what anybody said, Your Honor.
   ‘‘The Court: Well, I think the answer—the question put can be answered
yes or no. Did you get any information? Yes or no?
   ‘‘[Jackson]: Okay. Yes, I did.
   ‘‘[The Prosecutor]: Okay.’’
   7
     The following colloquy took place during the direct examination of Jack-
son, which the defendant now challenges on hearsay grounds:
   ‘‘[The Prosecutor]: All right. Did you gain any information from any-
body there?
   ‘‘[Jackson]: The only information I got was somebody put—
   ‘‘[Defense Counsel]: Objection as to what anybody said, Your Honor.
   ‘‘The Court: Well, I think the answer—the question put can be answered
yes or no. Did you get any information? Yes or no?
   ‘‘[Jackson]: Okay. Yes, I did.
                                        ***
   ‘‘[The Prosecutor]: Did anyone say that they had heard or seen any
gunshots?
   ‘‘[Defense Counsel]: Objection as to what anybody said.
   ‘‘[The Prosecutor]: I think he can answer that yes or no.
   ‘‘[The Court]: I will again allow that question to be answered yes or no.
   ‘‘[Jackson]: I’m sorry, could you repeat, sir?
   ‘‘[The Prosecutor]: Sure. Did anyone say that they had heard or seen
any gunshot?
   ‘‘[Jackson]: No one reported that, sir.
   ‘‘[Defense Counsel]: I would move to strike, Your Honor. I think the court
instructed him to answer yes or no.
   ‘‘The Court: What is the reason to strike it?
   ‘‘[Defense Counsel]: Foundation.
   ‘‘The Court: The answer is no. Well, this is what he heard, so there’s
certainly foundation; he was there. So with respect—
   ‘‘[Defense Counsel]: Well, it’s hearsay.
   ‘‘The Court: Well, but nothing was said, so there’s no hearsay. Hearsay
is an out-of-court statement introduced for proof of the fact asserted. There’s
no out-of-court statement, therefore, no hearsay. So denied. Proceed.’’
   8
     The Southern Hospitality Soul Food restaurant, where Jackson entered
to inquire as to whether any patrons heard or saw gunshots, and D’Amato’s
Fish Market, which is the area Natale canvassed, are both located in the
same building. The following exchange between the prosecutor and Jackson
shows the close proximity of the two stores to the location at which the
defendant alleged he was shot:
   ‘‘Q. You’re familiar with the Brendan Towers apartment building. . . .
   ‘‘A. Yes, sir.
   ‘‘Q. And Brendan Towers apartment, that block is bordered by Ellsworth
Avenue . . . .
   ‘‘A. Yes.
                                        ***
   ‘‘Q. All right. This building here that’s marked 423-427—
   ‘‘A. Hm-hmm.
   ‘‘Q. —are you familiar with that building?
   ‘‘A. Yes, sir.
   ‘‘Q. Okay. What’s in that building?
   ‘‘A. That’s the building that contains the soul food restaurant and also
D’Amato’s restaurant.
   ‘‘Q. D’Amato’s? What’s that, a fish place?
   ‘‘A. Yeah, fish—fish restaurant, yes, it is.
   ‘‘Q. All right. Two storefronts in that building?
   ‘‘A. Yes.
   ‘‘Q. All right. Immediately to the east of that building is what building?
   ‘‘A. That’s the building we know as the doctor’s building.
   ‘‘Q. Okay. Between the two buildings, what is there?
   ‘‘A. It’s—it’s a driveway that go[es] along the back and turns to the parking
lot of the doctor’s building.
   ‘‘Q. All right; and that was the location he told you he had been shot at?
                                        ***
   ‘‘A. Actually in front, yes, more along—right there.
   ‘‘Q. Okay. I’ve got the cursor on what, the sidewalk?
   ‘‘A. Sidewalk right next to the street, yes, sir.’’
   9
     The following colloquy took place between Natale and the prosecutor:
   ‘‘Q. Can you tell us about your conversation with the defendant at the
Hospital of St. Raphael?
   ‘‘A. I tried to gather as much information as I could from him. I asked
him what happened, where it happened, and who—does he know who
shot him.
   ‘‘Q. Okay. What responses did you get from the defendant?
   ‘‘A. Mr. Johnson told me that while he was walking to his—in his own
words—his destination while in the area of Whalley and Ellsworth, he heard
some gunshots and he was shot.
   ‘‘Q. And did he tell you what happened after that?
   ‘‘A. He told me he didn’t have a cell phone or anybody to call, so he
walked to the hospital.
   ‘‘Q. Did he give you any specifics as to the location as to where he
was shot?
   ‘‘A. The only thing he told me was that it was in front of D’Amato’s Fish
Market on Whalley Avenue.
                                        ***
   ‘‘Q. After having that conversation with the defendant, did you and anyone
else leave the hospital to go somewhere else?
   ‘‘A. Yes, Detective Zaweski, Wuchek, and I went over to D’Amato’s Fish
Market on Whalley Avenue.
   ‘‘[The Prosecutor]: For the record, that’s State’s [exhibit] 1 on the screen.
   ‘‘Q. And why did you go over to D’Amato’s Fish Market?
   ‘‘A. We—we went over there to look for any ballistic evidence, the evidence
of a shooting, broken windows, blood on the sidewalk, anything that might
help us out with the investigation.
                                        ***
   ‘‘Q. All right. So what—what else did you do?
   ‘‘A. We double backed along our steps. One would go one way, then I
would go after him after he came back. We would double up. Then we
walked around to the corner of Whalley and Ellsworth and checked that
side of the building as well.
   ‘‘Q. All right; and did you find anything?
   ‘‘A. No, we did not.’’
   10
      The following colloquy took place between Jackson and the prosecutor:
   ‘‘Q. Okay. Did you find any evidence of any kind of cartridge casings,
expended bullets, a weapon, any kind of blood, anything like that?
   ‘‘A. No, I did not.
   ‘‘Q. You said also that some other police officers came to the scene; is
that correct?
   ‘‘A. Yes, another unit did.
   ‘‘Q. All right; and what did they do?
   ‘‘A. They actually canvassed from Ellsworth back down to the Boulevard.
                                        ***
   ‘‘Q. All right. Did anybody find anything?
   ‘‘A. No, sir.
   ‘‘Q. Now, you mentioned the soul food restaurant. Was that open when
you—when you got there?
   ‘‘A. Yes, it was.
   ‘‘Q. All right; and did you happen to go in there?
   ‘‘A. Yes, I did.
   ‘‘Q. All right; and what—why did you go in there?
   ‘‘A. I went in there, they had—there was patrons and staff still in there.
I entered the restaurant to see if they saw anything or heard anything.’’
   11
      Jackson, in the presence of the jury, did in fact testify, without objection,
that he did get information from the patrons at the restaurant. Specifically,
during the prosecutor’s direct examination of Jackson, the following collo-
quy occurred.
   ‘‘[The Prosecutor]: All right. Did you gain any information from any-
body there?
   ‘‘[Jackson]: The only information I got was somebody put—
   ‘‘[Defense Counsel]: Objection as to what anybody said, Your Honor.
   ‘‘[The Court]: Well, I think the answer—the question put can be answered
yes or no. Did you get any information? Yes or no?
   ‘‘[Jackson]: Okay. Yes, I did.’’
   12
      At 7:50 p.m., Troy LeClaire, who lived on the first floor in Brendan
Towers, called the police after he heard gunshots and saw Garcia lying in
front of his apartment door gasping for air. On that same evening at 8:02
p.m., the police received a report that a gunshot victim, the defendant, had
just walked into the emergency room at Yale-New Haven Hospital’s St.
Raphael campus, which was located near Brendan Towers.
   13
      As we discuss in part II of this opinion, Rochelle Carmichael, a resident
of Brendan Towers who was friendly with the defendant and Garcia, testified
at the defendant’s criminal trial.
   14
      The police collected thirty-four DNA samples at the crime scene in
Brendan Towers and compared them to known DNA samples from Garcia
and the defendant. A partial DNA profile that was extracted from genetic
material located on one of the fired bullets was consistent with that of the
defendant, as well as with that of fifty percent of the black population, and
thirty-three percent of the white and Hispanic populations.
   15
      Even during the defendant’s sentencing proceeding, the court, Blue, J.,
stated: ‘‘This is a case where . . . the evidence is overwhelming that you
[the defendant] were at the scene . . . that you brought a loaded gun to a
marijuana transaction and then you proceeded to use it and killed [Garcia]
. . . .’’ (Emphasis added.)
   16
      Moreover, the challenged statements essentially reporting that no
patrons in the Southern Hospitality Soul Food restaurant reported hearing
or seeing gunshots, had limited probative value. There are a number of
reasons why no one would report hearing or seeing gunshots.
   17
      The court’s instruction relating to third party culpability in its final
charge to the jury is as follows: ‘‘The defendant argues that there is evidence
that a third party, Rochelle Carmichael, committed the crimes with which
the defendant has been charged. This evidence is not intended to prove the
guilt of the third party, but is part of the total evidence for you to consider.
The burden remains on the State to prove each and every element of the
offenses beyond a reasonable doubt. It’s up to you and you alone to determine
whether any of this evidence, if believed, tends to directly connect the third
party to the crimes with which the defendant is charged. If, after a full and
fair comparison of all the evidence you have left in your mind a reasonable
doubt indicating that the alleged third party, Rochelle Carmichael, may be
responsible for the crimes the defendant is charged with committing, then
it would be your duty to render a verdict of not guilty as to the defendant.’’
   18
      The following colloquy occurred during defense counsel’s cross-exami-
nation of Ettienne:
   ‘‘[Defense Counsel]: [W]hen her apartment was searched, was anything
swabbed for gunshot residue?
   ‘‘[Ettienne]: No.
                                        ***
   ‘‘[Defense Counsel]: Do you know, were—was she swabbed for evidence
of gunshot residue?
   ‘‘[Ettienne]: She was not.
                                        ***
   ‘‘[Defense Counsel]: Then ultimately, you couldn’t rule out Rochelle Carmi-
chael as a suspect in this case?
   ‘‘[The Prosecutor]: Objection.
   ‘‘The Court: Sustained. This—the witness’s opinion as to who may be a
suspect or anything, that’s just an opinion. This is a fact witness, so sustained.
                                        ***
   ‘‘[Defense Counsel]: [Y]ou established that [Carmichael] lived in the build-
ing, right?
   ‘‘[Ettienne]: Correct.
   ‘‘[Defense Counsel]: That nobody was seen fleeing the scene according
to witnesses that you interviewed, right?
   ‘‘[Ettienne]: Correct.
   ‘‘[Defense Counsel]: You established that [Carmichael] was in fact at the
scene and left the scene of Brendan Towers?
   ‘‘[Ettienne]: At one point, yes.
   ‘‘[Defense Counsel]: At one point.
   ‘‘[Ettienne]: Yes.
   ‘‘[Defense Counsel]: She had to be escorted back?
   ‘‘[Ettienne]: Correct.
                                        ***
   ‘‘[Defense Counsel]: Well, you established that she lied to you?
   ‘‘[Ettienne]: Correct.
   ‘‘[Defense Counsel]: About a variety of things. You never tested her hands
or clothes for gunshot residue, and you did continue to investigate her—
   ‘‘[The Prosecutor]: I’m going to object.
   ‘‘The Court: Sustained.’’
   19
      Defense counsel was permitted to place relevant facts about Carmichael
before the jury. See State v. Wright, supra, 322 Conn. 290. As the record
reveals, there was evidence before the jury to reasonably infer that Carmi-
chael was in fact a suspect. Specifically, there is sufficient testimony about
where Carmichael was the day of Garcia’s murder, the phone calls she made
and who she was with that day. Moreover, the court provided a third party
culpability instruction to the jury.